—In a proceeding pursuant to Social Services Law § 384-b (4) (c) to terminate the mother’s parental rights, the petitioner appeals, as limited by its brief, from so much of an order of the Family Court, Kings County (Rivera, J.), dated June 6, 1997, as denied its petition.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court properly determined that the petitioner did not establish by clear and convincing evidence that the mother is “presently and for the foreseeable future unable, by reason of mental illness * * * to provide proper and adequate care” for her child (Social Services Law § 384-b [4] [c]; see, Matter of Dochingozi B., 57 NY2d 641). Its findings must be accorded the greatest respect (see, Matter of Nathaniel T., 67 NY2d 838; Matter of Erica J., 154 AD2d 595, 596). The quality and quantity of psychiatric testimony was insufficient to satisfy *578the requirement of “strict * * * statutory mandate” (Matter of Daniel Aaron D., 49 NY2d 788, 790). Accordingly, the petition to terminate the mother’s parental rights was properly denied. Copertino, J. P., Sullivan, Pizzuto and Goldstein, JJ., concur.